Title: From Alexander Hamilton to Jared Brooks, 8 April 1800
From: Hamilton, Alexander
To: Brooks, Jared


          
            Sir,
            NY. April 8th. 1800
          
          I have received your letter of the fifth instant.
          For the purpose of obtaining compensation under the general regulations It is not necessary that you should have a certificate from me—one from the PM General from whom you received your order will answer the purpose. As to extra compensation, the circumstances do not appear to me to be such as to justify me in seeing a certificate stating the case to be a special one—
          I do not perceive any in the case circumstances so special as to induce a departure from the ordinary rule.
          W—
          Cadet Brooks—
        